 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 1 of 34                      PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE

Walesca Rodriguez, and                                      Civil Action No.
Richard Rivera,

       Plaintiffs,
v.

Worcester Wreath Company,
Worcester Resources, Inc.,
Worcester Holdings, LLC,

       Defendants


                                         COMPLAINT


       Plaintiffs Walesca Rodriguez and Richard Rivera bring this discrimination and retaliation

action against Worchester Wreath Company (“Worcester Wreaths”), Worcester Resources, LLC

(“Worcester Resources”), Worcester Holdings, LLC (“Worcester Holdings,” with Worcester

Wreath and Worcester Holdings, the “Worcester Defendants”) to seek redress for Defendants’

offensive harassment and retaliatory termination and eviction they suffered at the Worcester

Defendants’ dormitory in Harrington, Maine. Plaintiffs Walesca and Richard seek to ensure that

other seasonal workers in Maine are not similarly mistreated, harassed, fired and ultimately thrown

out into the street on a moment’s notice based upon the whims of their employers.

                                    Summary of the Action

       1.      Every year, Walesca Rodriguez and Richard Rivera make the long journey from

their homes in Puerto Rico to job sites in Down East Maine to work in iconic industries—including

blueberry and potato cultivation, seafood harvesting and processing, and wreath making—that give

Maine its distinctive identity. Over the years, Walesca and Richard have gained hard-earned
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 2 of 34                      PageID #: 2




reputations as good workers, coveted by employers seeking help in these difficult, seasonal, labor-

intensive industries.

       2.      Walesca and Richard’s experiences in these iconic Maine industries were

overwhelmingly positive. That changed dramatically in the fall of 2018, after they and others were

recruited to work a seasonal job assembling wreaths for the Worcester Wreath Company in its

Columbia Falls factory. They were given employer-provided housing by the Worcester Defendants

in Harrington, Maine.

       3.      Shortly after Walesca and Richard arrived, a Worcester Wreaths crew chief,

Damien Mejia, began making aggressive, unwanted sexual advances toward Walesca and other

women, both at the Columbia Falls factory and in the Harrington housing facility.

       4.      Mr. Mejia’s harassment continued despite clear requests to stop from Walesca and

other women. Richard attempted to intervene on their behalf. Nonetheless, Mr. Mejia’s harassment

continued.

       5.      Mr. Mejia also directed his ire at men who would not join him in a conspiracy to

harass their female co-workers. When Richard refused Mr. Mejia’s request for help in having sex

with women Richard worked with, Mr. Mejia first offered to pay him more if he would change his

mind and then threatened to have him fired.

       6.      The harassment only escalated in the face of Walesca and Richard’s opposition to

Mr. Mejia. On Saturday, November 10, 2018, Mr. Mejia physically assaulted one of their co-

workers, a woman named Karen, when she would not submit to his sexual advances. Walesca and

Richard provided protection and support to Karen and other women frightened by Mr. Mejia’s

behavior.




                                                2
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 3 of 34                     PageID #: 3




       7.      The Worcester Defendants failed to support Walesca and Richard for opposing Mr.

Mejia’s terrorizing, discriminatory behavior. Instead, Walesca and Richard, and several of their

co-workers, were fired by Brianna Mejia-Bouchard, agent of the Worcester Defendants, the very

morning after Mr. Mejia assaulted Karen. The Worcester Defendants also forcibly evicted them

from their housing without any notice. Thousands of miles from home, they were rendered

immediately homeless, dependent on the kindness of others to even leave the Worcester

Defendants’ property and find shelter for the night.

       8.      The actions by the Worcester Defendants and its agents, joint employers and/or

partners in an integrated enterprise, including Mr. Mejia and Ms. Mejia-Bouchard, were not only

cruel, but illegal and discriminatory.

       9.      The Maine Human Rights Commission (“MHRC”) investigated Walesca and

Richard’s complaint, and, after an investigatory conference and hearing before the Commissioners,

confirmed Plaintiffs’ factual account of the harassment, termination and eviction they faced. The

MHRC further issued a finding of reasonable grounds to believe that: (i) Mr. Mejia interfered with

Walesca and Richard’s Maine Human Rights Act (“MHRA”) protected rights in violation of the

MHRA; (ii) Ms. Mejia-Bouchard discriminated against Walesca on the basis of sex when she was

subjected to hostile work environment; and (iii) Ms. Mejia-Bouchard unlawfully retaliated against

Walesca and Richard in violation of the Whistleblowers Protection Act (“WPA”) and the MHRA.

                                            PARTIES

       10.     Plaintiff Walesca Rodriguez is a resident of Yauco, Puerto Rico.

       11.     Plaintiff Richard Rivera is a resident of Sabana Grande, Puerto Rico.

       12.     Defendant Worcester Wreath Company is a Maine corporation with principal

business address of PO Box 214, 1013 North Street, Harrington, ME 04643.




                                                 3
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 4 of 34                       PageID #: 4




          13.   Defendant Worcester Resources Inc. is a Maine corporation with a principal

business address of 394 U.S. Highway 1, Columbia Falls, ME 04623.

          14.   Defendant Worcester Holdings, LLC is a Maine corporation with a principal

business address of 125 Pit Rd., Columbia Falls, ME 04623.

                                    JURY TRIAL DEMAND

          15.   Under Fed. R. Civ. P. 38(b), Plaintiffs demand trial by jury on all issues triable by

a jury.

                                 JURISDICTION AND VENUE

          16.   This action arises under the Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq., Title VIII of the Civil Rights Act of 1968, 42 U.S.C. § 3601 et seq., the Maine

Human Rights Act, 5 M.R.S. §§ 4551-4634, 14 M.R.S. § 6014, and the Maine Whistleblowers’

Protection Act, 26 M.R.S. §§ 833. This Court has subject matter jurisdiction over Plaintiffs’ federal

claims under 28 U.S.C. §§ 1331 (federal question) and 1343 (civil rights), and supplemental

jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

          17.   Venue is proper in the District of Maine under 28 U.S.C. § 1391(e)(2) because: (i)

Defendants operate in Maine; and (ii) under 42 U.S.C. § 2000e-5(f)(3), the unlawful employment

and housing practices that are the basis of the Complaint are alleged to have occurred entirely in

Maine.

 WALESCA AND RICHARD ARE RECRUITED TO WORK FOR THE WORCESTER
                          DEFENDANTS

          18.   In or around 2015, Walesca came to Maine for the first time to work a seasonal job

picking blueberries and working in the receiving department making boxes for Wyman’s of Maine.

          19.   Between 2015 and 2018 Walesca traveled to Maine in most years to work a variety

of jobs as a seasonal worker, including jobs in the blueberry industry and the potato industry.



                                                  4
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 5 of 34                    PageID #: 5




       20.     Richard first came to Maine to work a seasonal job in the blueberry fields in 2009

and has in the years prior to 2018 worked other agricultural, warehousing, production and

assembly line jobs.

       21.     Walesca and Richard are close friends. They often travel to migrant labor jobs

together and work alongside one another.

       22.     In fall 2018, Walesca and Richard were working in Northern Maine cleaning and

sorting potatoes.

       23.     Near the end of the potato season, on or around October 21, 2018, Defendant

Brianna Mejia-Bouchard approached Richard. Over the years, Richard had interacted with Ms.

Mejia-Bouchard’s husband, Defendant Damien Mejia (with Ms. Mejia, the “Mejias”).

       24.     Mr. Mejia is a Latino man who is originally from Honduras. Ms. Mejia-Bouchard

is a white woman who is originally from Maine.

       25.     Ms. Mejia-Bouchard told Richard that she had heard Richard and Walesca were

good workers and asked if they wanted to come work for Defendant Worcester Wreath Company

in the coming wreath-making season.

       26.     Ms. Mejia-Bouchard offered Richard and Walesca a job in a Worcester Wreath

factory in Columbia Falls, Maine (the “Worcester Factory”) starting just a few days later. Ms.

Mejia-Bouchard further promised them housing in a facility maintained by Defendant Worcester

Holdings in Harrington, Maine (the “Worcester Dormitory”).

       27.     Ms. Mejia-Bouchard indicated that Walesca and Richard would be working for the

Worcester Factory, but would report directly to Ms. Mejia-Bouchard and Mr. Mejia and receive

payment from them.




                                               5
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 6 of 34                   PageID #: 6




       28.     No one explained or otherwise informed Walesca and Richard that Ms. Mejia-

Bouchard and Mr. Mejia were contractors for the Worcester Defendants, nor that there was any

substantive difference between being employed directly by the Worcester Defendants or being

employed by the Worcester Defendants through the Mejias.

       29.     Walesca and Richard believed at all times that they were being recruited to work

directly for Worcester Wreaths.

       30.     Walesca and Richard discussed the offer and each decided to take the job.

      WALESCA AND RICHARD ARRIVE AT THE WORCESTER DORMITORY

       31.     Walesca and Richard traveled to the Worcester Dormitory on October 23, 2018.

The Worcester Dormitory was very large and housed about 60 people.

       32.     Shortly after Walesca and Richard arrived, at about 4 or 5pm, Ms. Mejia directed

Walesca to a large common dorm room and told her she would be staying there. Everyone else

staying in the large common dorm room was a man.

       33.     The Worcester Dormitory had certain rules posted and promulgated by the

Worcester Defendants.

       34.     Walesca noticed that there were more private side rooms available, each with just

a few beds. After Richard returned from a shopping trip, the two of them approached Mr. Mejia

together and asked if the two of them and their friend Miguel Jesus Diaz could move into one of

the more private side rooms.

       35.     Mr. Mejia approved the move but told them that a woman named Jane (later

identified as Jane Ahrens) would have to sign off on it.




                                                 6
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 7 of 34                     PageID #: 7




       36.     At the time Walesca and Richard were not told that Ms. Ahrens was the

representative for the Worcester Defendants at the Worcester Dormitory. They never met Ms.

Ahrens until their termination and eviction.

       37.     Walesca and Richard interacted only with Mr. Mejia and Ms. Mejia-Bouchard at

the Worcester Dormitory. They believed that Mr. Mejia and Ms. Mejia-Bouchard were employed

by and acted on behalf of the Worcester Defendants, just like other supervisors they encountered

at the Worcester Dormitory.

       38.     Walesca and Richard moved into one of the side rooms, designated as Room #1,

that evening. They later received word from a Worcester Wreaths security guard that was present

in the Worcester Dormitory that Ms. Ahrens had signed off on the room switch.

       39.     Shortly thereafter, Richard overheard Damien receiving instructions directly from

Morrill Worcester regarding the scheduling and tasks to be assigned to the newly recruited workers,

including Walesca and Richard.

    WALESCA AND RICHARD BEGIN WORK AT THE WORCESTER FACTORY

       40.     Walesca and Richard began work at a Worcester Factory the next morning, on

Wednesday, October 24. The Worcester Factory in Columbia Falls was about 20 minutes away

from the Worcester Dormitory.

       41.     There were about 100 other people working at the Worcester Factory. About 30 of

the workers reported to Mr. Mejia. The rest of the workers reported to about four or five other

crew chiefs. All of those workers were coordinated in a single enterprise controlled by the

Worcester Defendants preparing wreaths regardless of who directly supervised them.




                                                7
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 8 of 34                   PageID #: 8




       42.     Walesca worked on the second floor of the Worcester Factory. Walesca’s job at the

Worcester Factory was to assemble wooden boxes that others in the Worcester Factory packed

wreaths into for shipment.

       43.     Richard’s job at the Worcester Factory was to pack balsam fir branches into boxes

that others in the Worcester Factory used to assemble wreaths.

       44.     Walesca and Richard worked alongside each other on many days. Richard would

pack branches into the boxes assembled by Walesca, boxes which were then sent down to the first

floor of the Worcester Factory where the wreaths themselves were constructed.

       45.     Workers from all different parts of the Worcester Factory, including those

ostensibly working under other supervisors, used the branches Richard packed into boxes to make

wreaths, and packed wreaths into the boxes Walesca fabricated.

       46.     Walesca was directed how to do her work, assembling boxes, by the son of Mr.

Morrill Worcester. After that, Walesca showed other workers how to assemble boxes.

       47.     Walesca and Richard worked from approximately 7 a.m. to 4:30 p.m. every day

except Sunday.

       48.     There was a whistle in the Worcester Factory that would announce breaks. Most

workers took their breaks at the same time.

       49.     Once they began their work, Walesca and Richard only saw Ms. Mejia-Bouchard

when they were receiving their pay once a week on Fridays.

             MR. MEJIA BEGINS TO SYSTEMATICALLY HARASS WALESCA

       50.     On Sunday, November 4, 2018, Mr. Mejia approached Walesca in the kitchen at

the Worcester Dormitory, where he was also living.




                                               8
 Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 9 of 34                      PageID #: 9




       51.     To Walesca’s shock and disgust, Mr. Mejia told Walesca he wanted her to come to

his room and have sex with him.

       52.     Walesca told Mr. Mejia she was not interested and asked him to stop talking that

way to her. She also informed Mr. Mejia that she was gay and that she did not sleep with men.

       53.     Mr. Mejia asked Walesca to have sex with him several more times during the

conversation. Walesca repeated her request that Mr. Mejia stop accosting her or talking to her in a

sexual way.

       54.     After the conversation ended, Walesca felt sick to her stomach.

       55.     Walesca went to the room she shared with Richard and Miguel and closed the door

behind her. She did not, at this time, tell Richard and Miguel about what Mr. Mejia had said.

       56.     About five or ten minutes later, Mr. Mejia came to the room and opened the door

without knocking, on the pretense that he wanted to talk to Richard and Miguel about whether they

knew anyone else who was looking for work.

       57.     Mr. Mejia had never opened this door without knocking before. He did so for the

first time just five or ten minutes after the end of a conversation when he aggressively, repeatedly

propositioned Walesca to have sex with him. It was clear to Walesca that Mr. Mejia was trying to

send her a message and intimidate her.

       58.     Walesca felt intimidated and in fear for her safety.

       59.     Walesca told Mr. Mejia not to open the door again without knocking.

       60.     The next morning, on November 5, 2018, Walesca told Richard what Mr. Mejia

had done the night before.




                                                 9
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 10 of 34                     PageID #: 10




         61.   Shortly thereafter, Richard confronted Mr. Mejia before work and told him that he

had made Walesca extremely uncomfortable by making unwelcome sexual advances toward her.

Richard urged Mr. Mejia not to behave that way toward Walesca again.

         62.   Despite Richard’s efforts, over the next week Mr. Mejia asked Walesca to have sex

with him or to come to his room at night about six more times.

         63.   About three of those times, Mr. Mejia spoke to Walesca at work, either at her

workstation on the second floor of the Worcester Factory or while she was outside on a break.

         64.   About three of those times, Mr. Mejia spoke to Walesca in the kitchen at the

Worcester Dormitory, after the workday.

         65.   Just about every time Mr. Mejia had a chance to speak to Walesca alone, he made

an unwelcome sexual advance toward her.

         66.   Walesca attempted to be calm when rejecting Mr. Mejia’s advances, but as he

became more and more persistent she got more upset.

         67.   Mr. Mejia also opened the door to the room Walesca was sleeping in without

knocking a few more times.

         68.   It was clear to Walesca that Mr. Mejia was either trying to intimidate her into

acquiescing to his demands or trying to make her feel uncomfortable and afraid for rejecting him.

         69.   Mr. Mejia’s behavior was extremely offensive to Walesca and made her fearful and

angry.

         70.   Walesca related these incidents to Richard as they occurred.

         71.   Walesca felt even more vulnerable and afraid because she knew Mr. Mejia was

openly targeting other women too. It was clear to Walesca and Richard that Mr. Mejia felt he could

harass women in the Worcester dormitory with impunity.




                                               10
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 11 of 34                   PageID #: 11




     DEFENDANT MEJIA HARASSED OTHER WOMEN AT THE WORCESTER
                           DORMITORY

       72.    On November 2, 2018, shortly before Mr. Mejia began sexually harassing Walesca,

three other women arrived at the housing facility. To the best of Walesca and Richard’s

recollections, these women’s names were Karen, Brenda, and Janira.

       73.    When Karen, Brenda, and Janira arrived, they were placed in a room with several

other men.

       74.    The next morning, Mr. Mejia told Richard that the women were beautiful and that

he wanted one of them for himself.

       75.    Mr. Mejia pressured Richard to help him begin a sexual relationship with the

women.

       76.    Richard told Mr. Mejia he would not help him and that he was not that kind of man.

       77.    Mr. Mejia made similar comments to Richard almost every day. Richard continued

to oppose Mr. Mejia’s proposal that he help Mr. Mejia proposition and sexually harass Karen,

Brenda, and Janira.

       78.    Shortly thereafter, Richard reported Mr. Mejia’s sexually harassing conduct to Ms.

Mejia-Bouchard.

       79.    Ms. Mejia-Bouchard neither acted nor took any corrective action based on Mr.

Rivera’s reports. To the contrary, Ms. Mejia-Bouchard dismissed Richard’s report by commenting

that she “already knew about [Mr. Mejia’s] behavior and that because of his drinking and

unfaithfulness their marriage had suffered” and they had separated.

       80.    Later in the same day Richard made this report, Mr. Mejia offered to pay Richard

more if he would help him get Karen, Brenda, or Janira have sex with him.

       81.    Richard refused.



                                               11
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 12 of 34                     PageID #: 12




          82.   Richard related Mr. Mejia’s attempts to recruit him to Walesca as they occurred.

          83.   Walesca also witnessed Mr. Mejia make sexual comments to Karen and Brenda on

several occasions between November 3 and November 10.

                               MR. MEJIA ASSAULTS KAREN

          84.   On the evening of Saturday, November 10, Mr. Mejia came into the kitchen, where

several Worcester Wreaths workers were congregated, and began aggressively pressuring Karen

to have sex with him.

          85.   Mr. Mejia appeared to Walesca and Richard to be inebriated.

          86.   When Karen opposed Mr. Mejia’s advances, he grabbed her hair threateningly.

Karen told Mr. Mejia not to touch her. Mr. Mejia ignored her and grabbed her by the arm

repeatedly. Karen started crying and was obviously distraught and afraid.

          87.   Karen, Brenda, and Janira came to Walesca’s room and told her what happened.

They locked the door behind them so Mr. Mejia would not be able to reach them.

          88.   Mr. Mejia came to the room and knocked on the door. He insisted that the women

come out and talk to him. The four of them refused to open the door.

          89.   After a while, when it appeared that Mr. Mejia had left, they opened the door and

Karen, Brenda, Walesca and Janira went to Richard and Miguel to tell them what happened.

          90.   At Richard and Miguel’s suggestion, Karen, Brenda, Walesca and Janira went into

a second, smaller room off the main dorm room with Richard and Miguel and locked the door, so

that Richard and Miguel could protect the women if Mr. Mejia tried to assault any of them again.

          91.   Mr. Mejia found them and again tried to convince them to come out. When they

refused, Mr. Mejia started fidgeting with the doorknob, in an apparent attempt to force his way

inside.




                                                12
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 13 of 34                       PageID #: 13




           92.   Richard told Mr. Mejia that he would call security unless Mr. Mejia left them alone.

           93.   Concerned for Karen, Brenda, Walesca and Janira’s safety, Richard and Miguel

stayed up all night to make sure Mr. Mejia did not try to force his way inside.

           94.   Over the course of this night Richard was scared for his own safety and the safety

of Karen, Brenda, Walesca and Janira. Richard believed that Mr. Mejia would once again get

violent.

     WALESCA AND RICHARD ARE FIRED AND EVICTED WITHOUT NOTICE

           95.   Mrs. Mejia-Bouchard arrived at the dorm the next morning and fired Richard,

Walesca, Miguel, Karen, Brenda and Janira.

           96.   Shortly thereafter, around 9-10 a.m., Ms. Ahrens, representative for and employee

of the Worcester Defendants at the Worcester Dormitory, arrived.

           97.   Mr. Mejia communicated with Richard to arrange a conversation about the incident

involving Karen. Mr. Mejia unequivocally asked Richard to lie about what had happened. In no

uncertain words, Mr. Mejia offered money to Richard to engage him into a re-telling of the facts

that would make Mr. Mejia appear as the victim of the incident and the women involved as being

“problematic.” When Richard refused said offer, Mr. Mejia threatened that he would get Richard

fired if he continued to refuse to help him.

           98.   Ms. Ahrens argued with Richard and Walesca about the condition of the dorm. Ms.

Ahrens told Richard and Walesca that Mr. Mejia had told her that Richard and Walesca and the

other women in the dorm had been having sex and drinking there. Richard repeated to Ms. Ahrens

and Ms. Mejia-Bouchard that Mr. Mejia had been entering Walesca’s room without knocking and

that he had been accosting Walesca and Karen.




                                                  13
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 14 of 34                   PageID #: 14




        99.    At that point, Ms. Mejia-Bouchard admitted to Ms. Ahrens that Mr. Mejia acted

that way when he drank. Upon hearing said statement, Ms. Ahrens walked away with Ms. Mejia-

Bouchard and a woman who did the housekeeping following behind her. They spoke away from

Richard and Walesca.

        100.   When Ms. Ahrens returned, Richard and Walesca asked for the opportunity to

speak to Mr. Morrill Worcester. Ms. Ahrens then became very upset with Richard and Walesca.

Ultimately, Ms. Ahrens yelled, “Get out!” and told Richard, Walesca, and the others they had two

hours to leave the premises.

        101.   None of the workers had anywhere else to stay. Ms. Ahrens threatened that if they

did not leave in two hours, she would have Worcester Wreaths’ security guards physically remove

them.

        102.   Ms. Ahrens claimed to be forcibly evicting Richard, Walesca, and the others

because they broke Worcester Wreaths’ rules.

        103.   Richard, Walesca, and others explained to Ms. Ahrens that Mr. Mejia had

physically assaulted Karen, sexually harassed Walesca, Karen, Brenda, and Janira, and that

Richard and Miguel had slept in the same room as Walesca, Karen, Brenda, and Janira to protect

them from Mr. Mejia, and that if she had heard otherwise from Mr. Mejia, Mr. Mejia’s account

was false.

        104.   Ms. Ahrens refused to listen, and told Richard and Walesca that they had to leave

the premises and that they were fired from their jobs at Worcester Wreaths.

        105.   Faced with being physically removed from the property, Richard, Walesca, and the

others had no choice but to leave, despite not having anywhere to go.




                                               14
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 15 of 34                    PageID #: 15




       106.    At no point did Ms. Ahrens, Mr. Mejia, Ms. Mejia-Bouchard or any other

representative of Worcester Wreaths provide Walesca, Richard, or the others of notice required

under 14 M.R.S. § 6001(1-B) and § 6002 before the forcible removal of a tenant from a tenancy

or inform them that they had the right to remain for at least seven days.

       107.    Walesca and Richard were able to get rides into town with Mano en Mano, a non-

profit organization that works with migrant laborers. Mano en Mano paid for the workers to stay

in hotel rooms.

       108.    Without Mano en Mano’s help, Walesca, Richard and the other workers would have

been homeless.

     THE WORCESTER DEFENDANTS MEET WITH WALESCA AND RICHARD

       109.    Mano en Mano alerted the Maine Department of Labor to the situation. Maine

Department of Labor representative Jorge Acero called Morrill Worcester, the owner of Worcester

Wreaths, to discuss the issue.

       110.    Mr. Worcester told Mr. Acero that he had known Brianna Mejia-Bouchard for a

long time, that she told him that Mr. Mejia would never have engaged in the conduct he was

accused of, and that he believed her word over the word of workers he had not met.

       111.    Mano en Mano and the Maine Department of Labor arranged a meeting between

Walesca and Richard and Mr. Worcester and Ms. Ahrens on Thursday, November 15.

       112.    At the meeting, Ms. Ahrens told Walesca, Richard that they and the others had been

fired and evicted for breaking Worcester Wreaths’ housing rules, which prohibited men and

women from sleeping in the same room and prohibited all tenants from drinking alcohol.




                                                15
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 16 of 34                      PageID #: 16




       113.    However as noted above, when Walesca arrived at the Worcester Dormitory she

was placed in a common dorm room with several men. Ms. Ahrens then personally approved her

transfer to another, smaller room, with two other men, Richard and Miguel.

       114.    As described above, when Karen, Brenda, and Janira arrived at the Worcester

Dormitory, they were placed in a room with other men.

       115.    Both workers and supervisors, including Mr. Mejia, routinely drank alcohol on the

premises of the housing facility. Worcester Wreaths tolerated drinking by tenants at the housing

facility until Walesca, Richard, and others opposed and reported Mr. Mejia’s illegal sexual

harassment, assault, and retaliation.

                              THE WORCESTER ENTERPRISE

       116.    Defendants Worcester Wreaths, Worcester Holdings, Worcester Resources, Mr.

Mejia and Ms. Mejia-Bouchard are together involved in a singular operation to grow trees that

provide balsam tips, collect balsam tips and manufacture and box wreaths for shipment (the

“Worcester Enterprise”).

       117.    This entire operation was formerly housed and managed in a single corporation:

Worcester Wreaths. Worcester Wreaths has subsequently spun off different aspects of the

operation to different corporations, including hiring what it asserts are independent contractors to

complete some of the work.

       118.    Worcester Wreaths was incorporated in 2000 with Mr. Morrill Worcester identified

as the sole incorporator and Mr. Morrill Worcester, Ms. Karen Worcester and Ms. Pamela

Worcester identified as initial directors. As of Worcester Wreath’s 2021 annual report to the Maine

Secretary of State, Mr. Morrill Worcester is the treasurer and president of Worcester Wreath.




                                                16
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 17 of 34                     PageID #: 17




       119.    Worcester Holdings was incorporated in 2000 with Mr. Morrill Worcester and Ms.

Karen Worcester identified as organizers and Mr. Morrill Worcester identified as the sole manager.

As of Worcester Holdings’ 2021 annual report to the Maine Secretary of State, Mr. Morrill

Worcester is Worcester Holdings’ sole member, manager or authorized person.

       120.    Worcester Resources was incorporated in 2005 with a single incorporator, Mr.

Morrill Worcester. As of Worcester Resources’ 2021 annual report to the Maine Secretary of State,

Ms. Sarah Worcester is the treasurer, Mr. Michael J. Worcester is the vice-president and Mr.

Morrill Worcester is the president.

       121.    Regardless of how the Worcester Enterprise is structured, the organization and

purpose of the Worcester Enterprise now remains the same as it was back when it was operated

and managed entirely by just Defendant Worcester Wreaths.

       122.    As part of the Worcester Enterprise, Worcester Holdings grows trees that provides

the balsam tips that are used in wreath making. Further, Worcester Holdings owns the factories

and housing where employees of Worcester Resources reside while they are working. Worcester

Resources misclassifies most of its employees who work in its wreath-making factories as

employees of independent contractors even though their work is strictly controlled by the

Worcester Defendants.

       123.    Including the workers it classifies as employees and the workers it identifies as

employed by independent contractors, the Worcester Enterprise employs approximately 800

individuals.

       124.    The Worcester Enterprise purports to hire independent contractor agencies who

then hire workers that cut and collect balsam tips and manufacture and box wreaths.




                                               17
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 18 of 34                     PageID #: 18




       125.    These misclassified independent contractors do the same jobs as the workers

classified as “employees” and that they would have done when working directly for Defendant

Worcester Wreath in the past.

       126.    These purported independent contractor agencies, like the Mejias, are under the

operational control of the Worcester Defendants.

       127.    The individual workers, regardless of whether they are directly employed by the

Worcester Enterprise or misclassified independent contractors, are under the ultimate supervision

of the President of Worcester Wreath, Morrill Worcester.

       128.    Many of the workers in the Worcester Enterprises’ factory are further directly

supervised by employees and managers of Worcester Resources and/or Worcester Holdings. For

example and as noted below, Walesca was directed in how to do her job assembling boxes to hold

completed wreaths by Mr. Morrill Worcester’s son, who is directly employed by Worcester

Enterprises.

       129.    The wreath production season is approximately 35 days. Mr. Morrill Worcester is

on-site in the production warehouse for this entire period and available to address the complaints

and needs of those working in the factory, regardless of whether they are misclassified independent

contractors.

       130.    Mr. Morrill Worcester, on behalf of the Worcester Defendants, directed the Mejias

in setting the schedule and tasks of those ostensibly employed by the Mejias, including Walesca

and Richard.

      THE WORSTER DEFENDANTS AND THE MEJIAS JOINTLY EMPLOYED
                       WALESCA AND RICHARD

       131.    The Worcester Defendants and the Mejias jointly employed Walesca and Richard

to work at the Worcester Factory.



                                                18
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 19 of 34                     PageID #: 19




       132.    Despite Walesca and Richard being ostensibly employed by the Mejias, the

Worcester Defendants retained the ability to set Walesca and Richard’s schedule.

       133.    This is evidenced by the fact that Mr. Morrill Worcester, on behalf of the Worcester

Defendants, directed the Mejias in setting the schedule and tasks of those ostensibly employed by

the Mejias, including Walesca and Richard.

       134.    Further, the Worcester Defendants controlled the scheduling of all workers in the

Worcester Factory, including Walesca and Richard, regardless of whether they were ostensibly

employed by the Worcester Defendants or another contractor.

       135.    The Worcester Defendants controlled the conditions of employment of all workers

working in and around the Worcester Factory, including Walesca and Richard.

       136.    This control is evidenced by the fact that the Worcester Defendants owned and

operated the Worcester Factory, and further provided all tools and other items necessary for those

working in the Worcester Factory to complete their jobs, including Walesca and Richard,

regardless of what entity ostensibly employed them.

       137.    The Worcester Defendants had ultimate supervisory authority over the work

completed by Walesca and Richard.

       138.    To wit, upon her arrival at the Worcester Factory, Walesca was shown how to

complete her work by the son of Mr. Morrill Worcester, the owner of Worcester Wreaths.

       139.    The Worcester Defendants set goals and procedures for work completed by those

working in and around the Worcester Factory, including Walesca and Richard.

       140.    The Worcester Defendants retained the ability to ultimately address any disputes or

complaints from employees working in and around the Worcester Factory, including Walesca and

Richard.




                                                19
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 20 of 34                   PageID #: 20




      THE MEJIAS WERE THE OSTENSIBLE AGENTS OF THE WORCESTER
                            DEFENDANTS

       141.   The Mejias were the ostensible agents of the Worcester Defendants with regards to

the employment of Walesca and Richard.

       142.   At all relevant times, Walesca and Richard were of the belief that they were

employed by the Worcester Defendants, specifically Defendant Worcester Wreaths.

       143.   Walesca and Richard’s belief was reasonable based on, among other things, the

representations of the Mejias, the fact that they were being housed by the Worcester Defendants

and subject to housing rules promulgated by the Worcester Defendants, that they were working in

the Worcester Factory surrounded by individuals working approximately the same schedule who

were working directly for the Worcester Defendants.

       144.   The Mejias, acting on behalf of the Worcester Defendants recruited individuals,

including Walesca and Richard, to work in and around the Worcester Factory.

       145.   Upon information and belief, the Mejias worked solely for the Worcester

Defendants recruiting and ostensibly employing individuals to work in and around the Worcester

Factory.

       146.   The obligations and restrictions imposed by the Worcester Defendants with regard

to the jobs to completed by the ostensible employees of the Mejias were such that the Mejias did

not have effective managerial control over their ostensible employees, including Walesca and

Richard.

       147.   The Worcester Defendants controlled the time and manner of the work completed

by those working in and around the Worcester Factory, including Walesca and Richard.

       148.   The Worcester Defendants set goals and procedures for work completed by those

working in and around the Worcester Factory, including Walesca and Richard.



                                              20
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 21 of 34                    PageID #: 21




       149.   The Worcester Defendants provided all materials, tools or other necessary

instruments used by those working in and around the Worcester Factory, including Walesca and

Richard.

       150.   The Worcester Defendants retained the ultimate authority to hear and resolve

complaints or disputes from those working in and around the Worcester Factory, including

Walesca and Richard.

      THE MEJIAS WERE THE AGENTS OF THE WORCESTER DEFENDANTS

       151.   The Mejias, acting as apparent and/or actual agents of the Worcester Defendants,

employed Walesca and Richard.

       152.   Upon information and belief, the Worcester Defendants granted and/or knowingly

permitted the Mejias to act on their behalf in recruiting, training, supervising and managing the

housing of, among others, Walesca and Richard.

       153.   Upon information and belief, the Worcester Defendants granted and or knowingly

permitted the Mejias the authority to, in their name, staff the Worcester Factory with workers in

order to produce wreaths.

       154.   At all relevant times, Walesca and Richard were of the belief that they were

employed by the Worcester Defendants, specifically Defendant Worcester Wreaths.

       155.   Walesca and Richard’s belief was reasonable based on, among other things, the

representations of the Mejias, the fact that they were being housed by the Worcester Defendants

and subject to housing rules promulgated by the Worcester Defendants, that they were working in

the Worcester Factory surrounded by individuals working approximately the same schedule who

were working directly for the Worcester Defendants.




                                               21
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 22 of 34                     PageID #: 22




       156.    The Worcester Defendants granted the Mejias some authority over the workers

employed in the Worcester Factory. However, in order to ensure the efficient production of wreaths,

the Worcester Defendants retained ultimate control over the scheduling of workers, as evidenced

by Mr. Worcester’s dictation of Walesca and Richard’s schedules and the maintenance of its own

supervisors at the Worcester Factory.

                             ADMINISTRATIVE PROCEDURE

       157.    On June 27, 2019, Richard and Walesca filed complaints against Worcester Wreath

with the MHRC, EEOC, and the Department of Housing and Urban Development (HUD) alleging

discrimination in housing and employment.

       158.    On February 6, 2020, Richard filed an amended complaint adding Worcester

Holdings, Worcester Resources, Damien Mejia and Brianna Mejia-Bouchard to her previously

filed complaint.

       159.    On August 20, 2020, Walesca filed an amended complaint adding Worcester

Holdings, Worcester Resources, Damien Mejia and Brianna Mejia-Bouchard to her previously

filed complaint.

       160.    MHRC procedural rules specify that a charging party may file an amended

complaint to assert an additional claim of discrimination based upon the same facts and that the

amendment will relate back to the original filing to determine if the amendment is timely.

       161.    On May 4, 2021 the MHRC investigator issued an investigator’s report in the matter

of Walesca Rodriguez v. Worcester Wreath Company, Worcester Resources, LLC, Worcester

Holdings, LLC, Damien Mejia and Brianna Mejia-Bouchard. The report recommended that the

commission issue a reasonable grounds finding that: (i) Brianna Mejia-Bouchard discriminated

against Walesca on the basis of sex when she was subjected to a hostile work environment and




                                               22
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 23 of 34                     PageID #: 23




discharged her from employment; (ii) Brianna Mejia-Bouchard unlawfully retaliated against

Walesca in violation of the WPA and/or the MHRA; (iii) that Damien Mejia unlawfully interfered

with Walesca’s MHRA-protected rights in violation of the MHRA. The report further

recommended that the commission issue a no reasonable grounds finding that Worcester Wreath

Company, Worcester Resources, LLC and/or Worcester Holdings, LLC discriminated against

Walesca Rodriguez in housing on the basis of sex, sexual orientation, race, national origin and/or

ancestry.

        162.    On June 14, 2021, the MHRC voted to issue reasonable grounds and no reasonable

grounds findings in Walesca’s matter accordance with the recommendations described above,

respectively. However, two of the five MHRC commissioners voted to find there was reasonable

grounds that Worcester Wreath Company, Worcester Resources, LLC and/or Worcester Holdings,

LLC discriminated against Walesca Rodriguez in housing in opposition to the recommendations

in the investigator’s report.

        163.    On May 7, 2021 the MHRC investigator issued an investigator’s report in the matter

of Richard Rivera v. Worcester Wreath Company, Worcester Resources, LLC, Worcester

Holdings, LLC, Damien Mejia and Brianna Mejia-Bouchard. The report recommended that the

commission issue a reasonable grounds finding that: (i) Damien Mejia unlawfully interfered with

Richard Rivera’s MHRA-protected rights in violation of the MHRA; and (ii) Brianna Mejia-

Bouchard unlawfully retaliated against Richard Rivera in violation of the WPA and the MHRA.

        164.    On June 14, 2021, the MHRC voted to issue reasonable grounds findings in

accordance with the recommendations of the investigator’s report.




                                                23
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 24 of 34                      PageID #: 24




       165.    On June 14, 2021, the MHRC dismissed both Walesca Rodriguez and Richard

Rivera’s matters against Worcester Wreath Company, Worchester Holdings, LLC and Worcester

Resources, LLC.

       166.    On September 2, 2021, the EEOC dismissed both Walesca Rodriguez and Richard

Rivera’s matters against Worcester Wreath Company.

       167.    Under 5 M.R.S. § 4622, Walesca has satisfied one or more of the prerequisites to

be awarded attorneys’ fees and all available damages under the Maine Human Rights Act and the

Maine Whistleblowers’ Protection Act.

       168.    Under 5 M.R.S. § 4622, Richard has satisfied one or more of the prerequisites to be

awarded attorneys’ fees and all available damages under the Maine Human Rights Act and the

Maine Whistleblowers’ Protection Act.

       169.    Walesca has exhausted all administrative remedies for all claims in this action that

require administrative exhaustion.

                                     CLAIMS FOR RELIEF

                                COUNT I:
      VIOLATION OF TITLE VII & MHRA EMPLOYMENT DISCRIMINATION
                              PROTECTIONS
                  ON BEHALF OF WALESCA RODRIGUEZ
                       AGAINST ALL DEFENDANTS

       170.    The allegations in paragraphs 1-169 are realleged.

       171.    The Worcester Defendants employed Walesca Rodriguez by virtue of being either

together a single integrated enterprise or otherwise acting as joint employer with the Mejias.

       172.    Alternatively, the Mejias were at all times relevant to this action acting as agents,

actual, implied, apparent or ostensible, for the Worcester Defendants.




                                                24
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 25 of 34                        PageID #: 25




       173.    Defendants intentionally discriminated against Walesca Rodriguez because of her

sex by allowing Damien Mejia to continuously harass and demean her despite repeated notices of

Mr. Mejia’s conduct. This harassment culminated in her termination and unlawful eviction in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. and 5 M.R.S.

§§ 4571 & 4572.

       174.    Walesca Rodriguez repeatedly complained to Defendants about Mr. Mejia’s

conduct and Defendants had actual or constructive knowledge of Mr. Mejia’s objectively hostile

ongoing discrimination and harassment.

       175.    As a direct and proximate result of Defendants’ intentional discrimination,

interference, retaliation and eviction, Walesca and Richard have suffered and will continue to

suffer damages, including, but not limited to, back pay, loss of self-confidence and self-respect,

humiliation and embarrassment, emotional pain and distress, suffering, inconvenience, mental

anguish, loss of enjoyment of their jobs and their life, injury to reputation, and other pecuniary and

non-pecuniary losses.

       176.    Defendants, acting in concert as the Worcester Enterprise, failed to take prompt and

appropriate remedial action to prevent or correct further discrimination and harassment.

                                 COUNT II:
                           VIOLATION TITLE VII
                           42 U.S.C. § 2000e et seq.
            ON BEHALF OF WALESCA RODRIGUEZ & RICHARD RIVERA
                         AGAINST ALL DEFENDANTS

       177.    The allegations in paragraphs 1-176 are realleged.

       178.    The Worcester Defendants employed Walesca Rodriguez and Richard Rivera by

virtue of being either together a single integrated enterprise or otherwise acting as joint employer

with the Mejias.




                                                 25
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 26 of 34                        PageID #: 26




       179.    Alternatively, the Mejias were at all times relevant to this action acting as agents,

actual, implied, apparent or ostensible, for the Worcester Defendants.

       180.    Defendants housed Plaintiffs Walesca Rodriguez and Richard Rivera in the

Worcester Dormitory.

       181.    Defendants intentionally retaliated against Richard Rivera and Walesca Rodriguez

for reporting the illegal conduct of Damien Mejia, conduct they reasonably believed was unlawful,

for opposing Mr. Mejia’s illegal conduct, and interfered with his right to work and live in an

environment free from sexual harassment and to not be discharged and evicted for reporting Mr.

Mejia’s sexual harassment violation of Title VII,

       182.    The effect of the events described above has been to deprive Walesca Rodriguez

and Richard Rivera of equal employment opportunities in retaliation for exercising their federally

protected rights.

       183.    As a direct and proximate result of Defendants’ intentional discrimination,

interference, retaliation and eviction, Walesca and Richard have suffered and will continue to

suffer damages, including, but not limited to, back pay, loss of self-confidence and self-respect,

humiliation and embarrassment, emotional pain and distress, suffering, inconvenience, mental

anguish, loss of enjoyment of their jobs and their life, injury to reputation, and other pecuniary and

non-pecuniary losses.

       184.    The unlawful employment practices described above were done with malic or with

reckless indifference to the federally protected rights of Walesca Rodriguez and Richard Rivera.




                                                 26
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 27 of 34                        PageID #: 27




                                   COUNT III:
                    VIOLATION OF THE FAIR HOUSING ACT
                            42 U.S.C. §§ 3604(b), 3617
            ON BEHALF OF WALESCA RODRIGUEZ AND RICHARD RIVERA
                          AGAINST ALL DEFENDANTS

          185.   The allegations in paragraphs 1-184 are realleged.

          186.   The Worcester Defendants employed Walesca Rodriguez and Richard Rivera by

virtue of being either a single integrated enterprise or otherwise acting as joint employer with the

Mejias.

          187.   Alternatively, the Mejias were at all times relevant to this action acting as agents,

actual, implied, apparent or ostensible, for the Worcester Defendants.

          188.   The Worcester Defendants owned the Worcester Dormitory where Walesca

Rodriguez and Ricard Rivera were housed.

          189.   Defendants intentionally retaliated against Richard Rivera and Walesca Rodriguez

for reporting the illegal conduct of Damien Mejia, conduct they each reasonably believed was

unlawful, for opposing Mr. Mejia’s illegal conduct, and interfered with their right live in an

environment free from sexual harassment when they evicted them from their housing for reporting

Mr. Mejia’s sexual harassment.

          190.   Plaintiffs are aggrieved persons as defined by the Fair Housing Act, 42 U.S.C.

§ 3602(i), and as a direct and proximate result of Defendants’ unlawful discriminatory conduct

and retaliation have sustained damages.

          191.   As a direct and proximate result of Defendants’ intentional discrimination,

interference, retaliation and eviction, Walesca and Richard have suffered and will continue to

suffer damages, including, but not limited to, back pay, loss of self-confidence and self-respect,

humiliation and embarrassment, emotional pain and distress, suffering, inconvenience, mental




                                                  27
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 28 of 34                        PageID #: 28




anguish, loss of enjoyment of their jobs and their life, injury to reputation, and other pecuniary and

non-pecuniary losses.

          192.   Accordingly, under 42 U.S.C. § 3613(c), Plaintiffs are entitled to actual damages,

punitive damages, injunctive relief, and reasonable attorneys’ fees and costs.

                                  COUNT IV:
    VIOLATION OF THE MHRA HOUSING PROVISIONS & ILLEGAL EVICTION
             5 M.R.S. § 4581-A(1) & 14 M.R.S. § 6001(1-B) and § 6002
        ON BEHALF OF WALESCA RODRIGUEZ AND RICHARD RIVERA
                         AGAINST ALL DEFENDANTS

          193.   The allegations in paragraphs 1-192 are realleged.

          194.   The Worcester Defendants employed Walesca Rodriguez and Richard Rivera by

virtue of being either a single integrated enterprise or otherwise acting as joint employer with the

Mejias.

          195.   Alternatively, the Mejias were at all times relevant to this action acting as agents,

actual, implied, apparent or ostensible, for the Worcester Defendants.

          196.   The Worcester Defendants owned the Worcester Dormitory where Plaintiffs

Walesca Rodriguez and Richard Rivera were housed.

          197.   Neither Defendants nor any representative of Defendants provided Walesca

Rodriguez or Richard Rivera notice required under 14 M.R.S. § 6001(1-B) and § 6002 before the

forcible removal of a tenant from a tenancy or inform Plaintiffs that they had the right to remain

for at least seven days.

          198.   Defendants intentionally retaliated against Richard Rivera and Walesca Rodriguez

for reporting the illegal conduct of Damien Mejia, conduct they each reasonably believed was

unlawful, for opposing Mr. Mejia’s illegal conduct, and interfered with their right live in an




                                                  28
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 29 of 34                        PageID #: 29




environment free from sexual harassment when they illegally evicted them from their housing for

reporting Mr. Mejia’s sexual harassment in violation of 5 M.R.S. §§ 4581-A(D) & (E).

          199.   As a direct and proximate result of Defendants’ intentional discrimination,

interference, retaliation and eviction, Walesca and Richard have suffered and will continue to

suffer damages, including, but not limited to, back pay, loss of self-confidence and self-respect,

humiliation and embarrassment, emotional pain and distress, suffering, inconvenience, mental

anguish, loss of enjoyment of their jobs and their life, injury to reputation, and other pecuniary and

non-pecuniary losses.

          200.   Accordingly, under 5 M.R.S. §§ 4613(2)(B)(7), (9) & 4614 and 14 M.R.S. § 6014

Plaintiffs are entitled to actual damages, punitive damages, injunctive relief, and reasonable

attorneys’ fees and costs.

                             COUNT V:
    VIOLATION OF THE MHRA RETALIATION / INTERFERENCE PROVISIONS
                           5 M.R.S. § 4633
        ON BEHALF OF WALESCA RODRIGUEZ AND RICHARD RIVERA
                      AGAINST ALL DEFENDANTS

          201.   The allegations in paragraphs 1-200 are realleged.

          202.   The Worcester Defendants employed Walesca Rodriguez and Richard Rivera by

virtue of being either a single integrated enterprise or otherwise acting as joint employer with the

Mejias.

          203.   Alternatively, the Mejias were at all times relevant to this action acting as agents,

actual, implied, apparent or ostensible, for the Worcester Defendants.

          204.   The Worcester Defendants owned the Worcester Dormitory where Plaintiffs

Walesca Rodriguez and Richard Rivera were housed.




                                                  29
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 30 of 34                        PageID #: 30




          205.   The Worcester Defendants each individually and collectively constitute a “person”

pursuant to 5 M.R.S. § 4633.

          206.   Defendants intentionally retaliated against Richard Rivera and Walesca Rodriguez

for reporting the illegal conduct of Damien Mejia, conduct they each reasonably believed was

unlawful, for opposing Mr. Mejia’s illegal conduct, and interfered with their right live in an

environment free from sexual harassment when they terminated and evicted them from their

housing for reporting Mr. Mejia’s sexual harassment in violation of 5 M.R.S. § 4633.

          207.   As a direct and proximate result of Defendants’ intentional discrimination,

interference, retaliation and eviction, Walesca and Richard have suffered and will continue to

suffer damages, including, but not limited to, back pay, loss of self-confidence and self-respect,

humiliation and embarrassment, emotional pain and distress, suffering, inconvenience, mental

anguish, loss of enjoyment of their jobs and their life, injury to reputation, and other pecuniary and

non-pecuniary losses.

          208.   Accordingly, under 5 M.R.S. §§ 4613(2)(B)(7) & 4614, Plaintiffs are entitled to

actual damages, punitive damages, injunctive relief, and reasonable attorneys’ fees and costs.

                              COUNT VI:
       VIOLATION OF THE MAINE WHISTLEBLOWERS’ PROTECTION ACT
                             26 M.R.S. § 833
         ON BEHALF OF WALESCA RODRIGUEZ AND RICHARD RIVERA
                       AGAINST ALL DEFENDANTS

          209.   The allegations in paragraphs 1-208 are realleged.

          210.   The Worcester Defendants employed Walesca Rodriguez and Richard Rivera by

virtue of being either a single integrated enterprise or otherwise acting as joint employer with the

Mejias.




                                                 30
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 31 of 34                      PageID #: 31




       211.    Alternatively, the Mejias were at all times relevant to this action acting as agents,

actual, implied, apparent or ostensible, for the Worcester Defendants.

       212.    The Worcester Defendants are the employers of Walesca Rodriguez and Richard

Rivera, and Plaintiffs are employees of the Worcester Defendants as those terms are defined under

26 M.R.S. § 832.

       213.    Defendants employed Plaintiffs Walesca Rodriguez and Richard Rivera in the

Worcester Factory.

       214.    Defendants housed Plaintiffs Walesca Rodriguez and Richard Rivera in the

Worcester Dormitory.

       215.    Walesca Rodriguez and Richard Rivera engaged in protected activity within the

meaning of the Maine Whistleblower Protection Act by making complaints of illegal practices by

Mr. Mejia to Defendants acting in concert as members of the Worcester Enterprise, including Ms.

Mejia-Bouchard.

       216.    Walesca Rodriguez and Richard Rivera each had a reasonable basis for believing

that the conduct of Mr. Mejia in sexually harassing Walesca and other women in the Worcester

Dormitory and at the Worcester Factory was illegal.

       217.    Walesca Rodriguez and Richard Rivera engaged in the aforementioned activity in

good faith.

       218.    As a direct and proximate cause of Walesca and Richard’s reporting of Mr. Mejia’s

conduct, they were terminated and evicted by Defendants.

       219.    As a direct and proximate result of Defendants’ intentional discrimination,

interference, retaliation and eviction, Walesca and Richard have suffered and will continue to

suffer damages, including, but not limited to, back pay, loss of self-confidence and self-respect,




                                                31
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 32 of 34                              PageID #: 32




humiliation and embarrassment, emotional pain and distress, suffering, inconvenience, mental

anguish, loss of enjoyment of their jobs and their life, injury to reputation, and other pecuniary and

non-pecuniary losses.

       220.    As a result of Defendants’ conduct, Walesca and Richard have suffered and are

entitled to damages, including but not limited to lost wages and benefits, front pay, compensatory

damages including emotional pain and suffering and lost enjoyment of life, civil penal damages,

attorneys’ fees, costs and expenses.

                                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request relief against Defendants as follows:

               a.             Enter declaratory relief that Defendants violated Walesca and Richard’s

statutory and constitutional civil rights to be free of sex discrimination, unlawful eviction and

unlawful retaliation;

               b.             Enter injunctive relief ordering Defendants to:

                         i.          provide effective civil rights training for all human resources

                                     employees, supervisors and dormitory managers (regardless of their

                                     status as employees or ostensible independent contractors) on the

                                     requirements of all applicable laws prohibiting employment

                                     discrimination because of sex and complete this training within 60

                                     days of the entry of Judgment for Injunctive Relief;

                        ii.          provide this training for two years after the date judgment is entered

                                     to all new human resources employees, supervisors and dormitory

                                     managers (regardless of their status as employees or ostensible




                                                       32
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 33 of 34                        PageID #: 33




                                 independent contractors) within 60 days of their starting their

                                 position;

                   iii.          maintain attendance sheets or records signifying attendance

                                 identifying each person who attended each training session and

                                 forward a copy of the attendance sheets to Plaintiff’s counsel within

                                 seven days of each training session;

                   iv.           post at the worksite and all dormitories a copy of a remedial notice

                                 detailing the judgment in this case as well as the order providing

                                 injunctive relief; and

                    v.           send a letter printed on Defendants’ letterhead to all of Defendants’

                                 employees and independent contractors advising them of the

                                 judgment in this case, enclosing a copy of their policies regarding

                                 anti-discrimination and retaliation, and stating that they will not

                                 tolerate any such discrimination or retaliation, and will take

                                 appropriate disciplinary action against any employee, agent or

                                 contractor of Defendants who engages in such discrimination.

              c.          Award back pay for lost wages and benefits;

              d.          Award as liquidated damages an amount equal to twice the amount of

unpaid wages and benefits;

              e.          Award compensatory damages in amounts to be determined at trial by the

jury or nominal damages;

              f.          Award actual damages in amounts to be determined at trial by the jury, or

nominal damages;




                                                   33
Case 1:21-cv-00260-GZS Document 1 Filed 09/10/21 Page 34 of 34                   PageID #: 34




             g.     Award punitive damages in amounts to be determined at trial by the jury;

             h.     Award Plaintiff full costs and reasonable attorney's fees;

             i.     Award pre-judgment interest; and

             j.     Award such further relief as is deemed appropriate.



Dated: September 10, 2021

                                                  Respectfully Submitted,

                                                  __/s/ Peter Mancuso________
                                                  Peter Mancuso, Esq.
                                                  Andrew Schmidt Law, PLLC
                                                  97 India St.
                                                  Portland, Maine 04101
                                                  peter@maineworkerjustice.com
                                                  (207) 619-0884

                                                  Attorneys for Plaintiffs




                                             34
